DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to the AFCP 2.0
Applicant has amended claims 1, 8, 9, 13, 14 and 20 in the amendment filed on 11/1/2021. Claims 1-20 are currently pending in the present application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interviews with Mr. Brian M. Baker (Reg. No. 65,238) on November 16, 18 and 19, 2021.

In claims: Please, replace claims 1, 7, 9, 13, 14 and 20 with the amended claims 1, 7, 9, 13, 14 and 20; and cancel claim 8 as below.

	1. (Currently Amended) A method for data processing, comprising:
	in response to data associated with an object being stored in a storage location, generating, by a system comprising a processor, an entry indicating , the first association relationship defining the data and the storage location of the data;
	generating metadata of the object, the metadata indicating , the second association relationship defining a location of the entry in relation to the object; and
	in response to the first association relationship between the data and the storage location being changed, updating the entry and maintaining the second association relationship of the metadata.
	
	7. (Currently Amended) The method of claim 1, further comprising: in response to the data being invalid, removing the entry associated with the data, comprising removing the first association relationship.
	
	8. (Cancelled).

	9. (Currently Amended) A device for data processing, comprising:
	at least one processor; and
	a memory coupled to the at least one processor and comprising instructions stored therein, the instructions, when executed by the at least one processor, cause the device to perform acts comprising:
		in response to data associated with an object being stored in a storage location, generating an entry indicating , the first association relationship defining the data and the storage location of the data;
		generating metadata of the object, the metadata indicating , the second association relationship defining a location of the entry in relation to the object; and
		in response to the first association relationship between the data and the storage location being changed, updating the entry and maintaining the second association relationship of the metadata.
	
	13. (Currently Amended) The device of claim 9, wherein the acts further comprise: in response to the data being invalid, removing the entry of the object, comprising removing the first association relationship
	
	14. (Currently Amended) A computer program product being tangibly stored on a non-transitory 
	in response to data associated with an object being stored in a storage location, generating an entry indicating , the first association relationship defining the data and the storage location of the data;
	generating metadata of the object, the metadata indicating , the second association relationship defining a location of the entry in relation to the object; and
	in response to the first association relationship between the data and the storage location being changed, updating the entry and maintaining the second association relationship of the metadata.
	
	20. (Currently Amended) The computer program product of claim 14, wherein the operations further comprise: in response to the data being invalid, removing the entry of the object, comprising removing the first association relationship

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed. (Renumber as 1-19).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“in response to data associated with an object being stored in a storage location, generating, by a system comprising a processor, an entry indicating a first association relationship between the data and the storage location, the first association relationship defining the data and the storage location of the data;
	generating metadata of the object, the metadata indicating a second association relationship between the object and the entry, the second association relationship defining a location of the entry in relation to the object; and
in response to the first association relationship between the data and the storage location being changed, updating the entry and maintaining the second association relationship of the metadata”, as recited in the independent claims 1, 9 and 14

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/19/2021